958 A.2d 495 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Bryant PRINGLE, Respondent.
No. 127 EAL 2008.
Supreme Court of Pennsylvania.
October 7, 2008.

ORDER
PER CURIAM.
AND NOW, this 7th day of October, 2008, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court is VACATED, and the case REMANDED to the PCRA court for an evidentiary hearing on respondent's ineffectiveness claim.
While the Superior Court was correct in finding respondent's PCRA petition was timely filed, it erred in relying on the PCRA court's opinion in its analysis of the merits of respondent's claim. This petition was dismissed as untimely, and should be returned to the procedural posture prior to the improper dismissal. As there has been no consideration of evidence in support of the merits of the petition, entitlement to relief under the PCRA must await the three-pronged proofs required in all such matters; resentencing is at best premature.
Jurisdiction relinquished.